In our opinion, commencement of the action within the time limited by statute was a condition precedent to recovery. The nonperformance of that condition by plaintiff was due to no neglect or other default of his. It was caused solely by the action of his adversaries and the court.
All previous delays aside, the holding for six months of the application for assessment and leave to sue and then giving the stockholders 60 days in which to pay before plaintiff could bring suit (which 60 days extended the time beyond the two-year *Page 245 
period), amounted, in our opinion, to restraint by "paramount authority."
For these reasons, we respectfully dissent.
MR. CHIEF JUSTICE GALLAGHER, being engaged on the pardon board, took no part in the consideration or decision of this case.